NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-1087
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                    JOHN CALABRO,
                                             Appellant
                                     _____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (No. 2-15-cr-00137-001)
                       District Judge: Honorable Nora B. Fischer

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  November 2, 2018

           Before: CHAGARES, JORDAN, and VANASKIE, Circuit Judges.

                               (Filed: December 24, 2018)

                                      ____________

                                        OPINION *
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
CHAGARES, Circuit Judge.

       Appellant John Calabro pled guilty to attempting to possess with intent to

distribute a quantity of a mixture and substance containing a detectable amount of

ethylone, in violation of 21 U.S.C. §§ 841(a) and 846. He was sentenced to 60 months of

imprisonment –– a ten-month downward variance from his Guidelines range of 70 to 87

months. Calabro now appeals that sentence as both procedurally and substantively

unreasonable. We review the procedural and substantive reasonableness of a sentence for

abuse of discretion. United States v. Merced, 603 F.3d 203, 214 (3d Cir. 2010). 1 For the

following reasons, we will affirm. 2

       Calabro argues that his sentence was procedurally unreasonable because the

District Court “minimized” his mitigation evidence. Calabro Br. 26. This argument fails.

To satisfy procedural reasonableness, a sentencing court must have “(1) correctly

calculated the defendant’s advisory Guidelines range; (2) appropriately considered any

motions for a departure under the Guidelines; and (3) [given] meaningful consideration to

the sentencing factors set forth in 18 U.S.C. § 3553(a).” United States v. Freeman,

763 F.3d 322, 335 (3d Cir. 2014). The District Court did just that. After properly

calculating Calabro’s Guidelines range and considering his motion for a departure, it


1
  The parties dispute whether Calabro’s lawyer sufficiently preserved his challenges to
the procedural and substantive unreasonableness of the sentence, and thus whether we
should review for plain error or abuse of discretion. We need not decide that issue
because, under either standard, the District Court committed no error here. United States
v. Fountain, 792 F.3d 310, 320 n.7 (3d Cir. 2015).
2
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                            2
explicitly and thoroughly considered the circumstances and nature of Calabro’s crime; his

medical history, including his mental health and prior substance use and abuse; letters

attesting to his character; the extent of his criminal history; his upbringing and family

situation; his young age; his work history; the extent of his post-offense rehabilitation; his

good deeds; and the extent of his remorse. The record thus contradicts Calabro’s

contention that the District Court failed to take into account Calabro’s “family

circumstances, mental health and substance use issues,” Calabro Br. 28, and that it did

not “evaluate the quality of mitigating evidence presented to it,” United States v.

Olhovsky, 562 F.3d 530, 552 (3d Cir. 2009). The sentence was procedurally reasonable.

       Calabro also argues that his sentence was substantively unreasonable because the

District Court did not downwardly vary his sentence to 37 months. This argument also

fails. In evaluating substantive reasonableness, we consider “whether the record as a

whole reflects rational and meaningful consideration of the factors enumerated in 18

U.S.C. § 3553(a).” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc)

(quoting United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc)). And “we

will affirm [the sentence] unless no reasonable sentencing court would have imposed the

same sentence on that particular defendant for the reasons the district court provided.”

Id.

       Here, the District Court considered, among many things, that Calabro had been

convicted for ordering a large quantity of a dangerous drug –– ethylone –– over the

internet from China. It further observed that Calabro, even after his indictment,

continued to try to order more ethylone from his Chinese suppliers. The District Court


                                              3
recognized that Calabro’s criminal history consisted of “largely probationary sentences,”

but that they “were not enough to deter [him] in this particular instance.” Appendix

(“App.”) 479. It acknowledged Calabro’s “strong work ethic” and “charitable works,”

App. 485, and that Calabro had made some steps toward rehabilitation. But it also

explained that Calabro’s post-offense rehabilitation efforts were “a mixed bag,” and

included a new DUI conviction. App. 483.

       The District Court carefully weighed the seriousness of Calabro’s crime along

with his age, upbringing, intelligence, criminal history, family history, medical history,

charitable behavior, post-offense conduct, and remorse. And considering these

circumstances, the District Court determined that a 60-month imprisonment term –– a

downward variance of ten months from the low-end of Calabro’s Guidelines range —

appropriately “addresse[d] the goals of punishment, rehabilitation, and deterrence in [his]

case.” App. 498. The District Court’s refusal to grant an even larger downward variance

was not substantively unreasonable. See United States v. Handerhan, 739 F.3d 114, 124

(3d Cir. 2014); United States v. Bungar, 478 F.3d 540, 546 (3d Cir. 2007) (“Nor do we

find that a district court’s failure to give mitigating factors the weight a defendant

contends they deserve renders the sentence unreasonable.”).

       For the foregoing reasons, we will affirm the sentence imposed upon Calabro.




                                              4